Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 11, 2022; February 17, 2022; August 19, 2021; June 8, 2021 and December 8, 2020 has been considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  In the ultimate line and end of claim 23, “;” should be - - . - - .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 26, in line 1, “such as described herein” is vague, confusing and non-limiting.   Similar indefiniteness exists in claims 27-29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 22 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLENKLER et al. (US 2019/0179488). 

As per claim 1 KLENKLER et al. depicts in figure 3B and discloses: An optical sensing system comprising: a first substrate 320 { figure 3B } formed from a transparent material { [0054] As shown in FIG. 3B, light from the display layer 320 may be used to illuminate the input object 216 (e.g., finger).  Note: substrate 320 is seen to be transparent in light of [0054] }; a light-emitting element 322 formed onto the first substrate 320 and configured to emit light normal to a first surface of the first substrate 320; and a second substrate 202 & 204, 606 & 608  coupled to a second surface of the first substrate 320 that is opposite the first surface, the second substrate 202 & 204, 606 & 608  comprising: a photodiode 202 { [0006] In one aspect, the optical fingerprint sensor includes a glass thin film transistor substrate, wherein the image sensor array comprises a plurality of photodiodes formed on the glass thin film transistor substrate, wherein the photosensitive area of one of the pixels corresponds to a single one of the photodiodes. } formed onto the second substrate 202 & 204, 606 & 608  and configured to collect light normal to the second surface; a collimator 204, 606 & 608  { [0074] FIG. 6C illustrates yet another collimator filter layer that uses light blocking material 608 and light collimating apertures 606. } formed onto, and aligned with, the photodiode 202, positioned between the photodiode 202 and the second surface; and a microlens 610 { figure 6C } formed onto, and aligned with, the collimator 204, 606 & 608  and configured to focus light incident to the microlens 610 into the collimator 204, 606 & 608  { [0072] FIGS. 6B-6C illustrate additional embodiments of collimators that may be optionally used, shown in cross section view (side view). }, the microlens 610 positioned between the collimator 204, 606 & 608  and the second surface; wherein: at least a portion of light emitted from the light-emitting element 322 reflects from a surface of an object 216 proximate to the first substrate 320, thereby becoming reflected light { [0056] When sensing input objects, e.g., sensing fingerprints or fingerprint-sized features through thicker cover layers 210, light emitted by the light sources 322 of the display layer 320 reflected from the input object 216 may be conditioned by the collimator filter layer 204 so that the light reaching a sensing element in the image sensor array 202 comes from portion of the input object 216 directly above the sensor element. }; and the photodiode 202 is configured to absorb at least a portion of the reflected light that passes through the first substrate 320, the microlens 610, and the collimator 204, 606 & 608.  { figure 3B & 6C } 

As per claim 2 KLENKLER et al. discloses: The optical sensing system of claim 1, wherein the photodiode 202, the collimator 204, 606 & 608 , and the microlens 610 are formed by a thin-film transistor manufacturing process. { [0006], [0052] By way of example, the collimator filter layer 204 may be made of a plastic material such as polycarbonate, PET, polyimide, carbon black, inorganic insulating or metallic materials, silicon, or SU-8. In certain embodiments, the collimator filter layer 204 is monolithic.  Note:  As the claims are directed to an optical sensing system, per se, the method limitations have only been accorded weight to the extent that they affect the structure of the completed optical sensing system.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “formed by a thin-film transistor manufacturing process”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “formed by a thin-film transistor manufacturing process”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }

As per claim 7 KLENKLER et al. discloses: The optical sensing system of claim 1, wherein the first substrate 320 comprises a portion of a display. { [0055] The display layer 320 may comprise the display screen of an electronic device and may include a plurality of light sources 322. }

As per claim 8 KLENKLER et al. discloses: The optical sensing system of claim 1, wherein: the light-emitting element 322 is a first light-emitting element 322; and the first substrate 320 comprises an array of light-emitting elements 322 comprising the first light-emitting element 322.  { [0055] The display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322, such as emitting diodes (LEDs), organic LEDs (OLEDs), cathode ray tube (CRT), liquid crystal display (LCD), plasma, electroluminescence (EL), or other display technology. }

As per claim 9 KLENKLER et al. discloses: The optical sensing system of claim 1, wherein the object 216 comprises a finger.  { figure 3B &  [0041] A sensing surface 218 (i.e., top surface) of the cover layer 210 provides a contact area for the input object 216 (e.g., fingerprint) }

As per claim 22 KLENKLER et al. discloses: An optical sensing system for capturing light incident to a display of an electronic device 116, the optical imaging system comprising: a thin-film transistor substrate 320 coupled to a rear surface of the display opposite a front surface of the display from which light is emitted by the display { [0055] The display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322, such as emitting diodes (LEDs), organic LEDs (OLEDs), cathode ray tube (CRT), liquid crystal display (LCD), plasma, electroluminescence (EL), or other display technology. }; an array of photosensitive elements { [0006] & [0045] } each coupled to the thin-film transistor substrate 320 positioned between the thin-film transistor substrate 320 and the rear surface of the display, and oriented to collect light incident to the front surface of the display; a collimator 204, 606 & 608 { [0074] FIG. 6C illustrates yet another collimator filter layer that uses light blocking material 608 and light collimating apertures 606. }  disposed over a photodiode 202 { [0006] In one aspect, the optical fingerprint sensor includes a glass thin film transistor substrate, wherein the image sensor array comprises a plurality of photodiodes formed on the glass thin film transistor substrate, wherein the photosensitive area of one of the pixels corresponds to a single one of the photodiodes. } and between the photodiode 202 and the rear surface of the display; and a microlens 610 disposed over the collimator 204, 606 & 608  and positioned between the collimator 204, 606 & 608  and the rear surface; wherein: light emitted from the display is reflected from a finger proximate to the front surface of the display; and at least a portion of the reflected light passes through the display { [0056] When sensing input objects, e.g., sensing fingerprints or fingerprint-sized features through thicker cover layers 210, light emitted by the light sources 322 of the display layer 320 reflected from the input object 216 may be conditioned by the collimator filter layer 204 so that the light reaching a sensing element in the image sensor array 202 comes from portion of the input object 216 directly above the sensor element. }, the microlens 610, and the collimator 204, 606 & 608 , and is collected by the photodiode 202. { figure 3B & 6C }

As per claim 24 KLENKLER et al. discloses: The optical sensing system of claim 22, wherein: the microlens 610 has a first width; and the collimator 204, 606 & 608 has a second width different from the first width. { Note:  “a” first width is not set forth with any specificity to distinguish from “a” second width. } 

As per claim 25 KLENKLER et al. discloses: The optical sensing system of claim 22, wherein the microlens 610 is aligned with a central axis of the collimator 204, 606 & 608.  { figure 6C}

As per claim 26 KLENKLER et al. discloses: An optical imaging system, such as described herein. { figures 1, 2 & 3B }

As per claim 27 KLENKLER et al. discloses: A fingerprint imaging system for imaging fingerprints through a display, such as described herein. { figures 1, 2 & 3B }

As per claim 28 KLENKLER et al. discloses: A fingerprint imaging system formed by thin-film transistor manufacturing processes for imaging fingerprints through a display, such as described herein. { figures 1, 2 & 3B }

As per claim 29 KLENKLER et al. discloses: An electronic device 116 including a fingerprint imaging system formed by thin-film transistor manufacturing processes for imaging fingerprints through a display, such as described herein. { figures 1, 2 & 3B }

As per claim 30 KLENKLER et al. discloses: The electronic device 116 of claim 29, wherein the display is an organic light-emitting diode display or a micro light emitting diode display.  .  { [0055] The display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322, such as emitting diodes (LEDs), organic LEDs (OLEDs), cathode ray tube (CRT), liquid crystal display (LCD), plasma, electroluminescence (EL), or other display technology. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KLENKLER et al. (US 2019/0179488) in view of DU (CN 109983471).

As per claim 3 KLENKLER et al. discloses: The optical sensing system of claim 1, further comprising an collimator 204, 606 & 608 and the photodiode 202.
As per claim 4 KLENKLER et al. discloses: The optical sensing system of claim 1, further comprising collimator 204, 606 & 608 and the microlens 610.

As per claim 5 KLENKLER et al. discloses: The optical sensing system of claim 1, further comprising an microlens 610 and the second surface.

As per claim 6 KLENKLER et al. discloses: The optical sensing system of claim 1, further comprising an 

Regarding claims 3-6 KLENKLER et al. is silent as to:  an infrared cut filter disposed between the collimator and the photodiode or the microlens.  With respect to claims 3-6 DU discloses:  an infrared cut filter 520 disposed between the collimator 510 and the photodiode 531 { figure 5 } or the microlens 1101 { figure 10, [0059] Further, the optical path guiding structure may also include other optical film layer, a passivation layer such as 11 shown in FIG. 1102, the first transparent dielectric layer 1103 and the second transparent dielectric layer 1104, wherein, the first transparent dielectric layer 1103 can be formed in the micro-hole layer 1106 above, and at least partially filling the micro-hole, the passivation layer 1102 can be formed on the microlens layer 1101 and the first dielectric layer 1103 . . . [0061] As an alternative embodiment, the optical path guiding structure also can be a collimator, the collimator can be collimated with certain depth-to-width ratio of the through-hole array . . . }.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the optical sensing system of KLENKLER et al. with an infrared cut filter disposed between the collimator and the photodiode or the microlens as taught by DU.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an optical sensing system with an infrared cut filter disposed between the collimator and the photodiode or the microlens “so it can achieve the same light wave filtering effect, and saves the thickness of filter material”.  See [0082] of Du.

As per claim 23 KLENKLER et al. discloses: The optical sensing system of claim 22, further comprising: a processor 106 { figure 1 } of the electronic device 116; wherein the thin-film transistor substrate 320 is coupled to the Regarding claim 23 KLENKLER et al. is silent as to:  The optical sensing system of claim 22, further comprising: a flexible circuit communicably coupled to a processor of the electronic device 116; wherein the thin-film transistor substrate 320 is coupled to the flexible circuit.   With respect to claim 23 DU discloses: The optical sensing system of claim 22, further comprising: a flexible circuit communicably coupled to a processor of the electronic device; wherein the thin-film transistor substrate is coupled to the flexible circuit. { figure 5 &  [0084] Substrate 540 may be a circuit board, such as a flexible circuit board (flexible which compose of the battery circuit, FPC) board, an optical fingerprint sensor 530 can be welded to the base plate 540 through the first pad 550 . . }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the optical sensing system of KLENKLER et al. with a flexible circuit communicably coupled to a processor of the electronic device and the thin-film transistor substrate coupled to the flexible circuit as taught by Du.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an optical sensing system with a flexible circuit communicably coupled to a processor of the electronic device and the thin-film transistor substrate coupled to the flexible circuit “to realize the electrical interconnection and signal transmission of other elements of other peripheral circuit or an electronic device.”  See [0084] of Du.

Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over KLENKLER et al. (US 2019/0179488) in view of DU (CN 109983471) and GAO et al. (US 2019/0080138).

As per claim 10 KLENKLER et al. depicts in figure 3B and discloses: An electronic device 116 configured to capture an image of a portion of an object 216 touching a surface of the electronic device 116, the electronic device 116 comprising: a transparent outer cover 210 defining an interface surface operable to receive a touch from the object 216; a light-emitting layer 322 positioned below the transparent outer cover 210 and comprising: a first thin-film transistor layer 320 comprising a transparent substrate 320 { [0054] As shown in FIG. 3B, light from the display layer 320 may be used to illuminate the input object 216 216 (e.g., finger).  Note: substrate 320 is seen to be transparent in light of [0054] }; and an array of pixels { [0055] The display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322, such as emitting diodes (LEDs), organic LEDs (OLEDs), cathode ray tube (CRT), liquid crystal display (LCD), plasma, electroluminescence (EL), or other display technology. } disposed in a pattern on the transparent substrate 320 and configured to emit light through the transparent outer cover 210 to illuminate a contact area defined by a portion of the object 216 that is in contact with the interface surface during the touch { figure 3B }; and an optical imaging sensor coupled to a lower surface of the first thin-film transistor layer 320 and comprising: a second thin-film transistor layer { [0006] & [0045] } comprising a conductive trace; a photosensitive element { [0006] & [0045] } coupled to the second thin-film transistor layer { [0006] & [0045] } and electrically coupled to the conductive trace; an photosensitive element { [0006] & [0045] } and configured to reflect and/or absorb infrared light passing through the transparent substrate 320 between pixels of the array of pixels; a collimator array 204, 606 & 608 { [0072] FIGS. 6B-6C illustrate additional embodiments of collimators that may be optionally used, shown in cross section view (side view). } formed over the and configured to narrow a field of view of the photosensitive element { [0006] & [0045] }; and a microlens array 610 formed over the collimator array 204, 606 & 608, each respective microlens 610 of the microlens array 610 configured to focus light incident to a respective microlens 610 into a respective collimator 204, 606 & 608  of the collimator array 204, 606 & 608, the microlens array 610 coupled to the lower surface of the first thin-film transistor layer 320 light-emitting layer 322 reflects from the contact area, passes through the transparent substrate 320 between pixels of the array of pixels, is focused into a respective one collimator 204, 606 & 608 of the collimator array 204, 606 & 608 by a respective one microlens 610 of the microlens array 610 { figure 3B, 5 & 6C }, and is absorbed by the photosensitive element { [0006] & [0045] }.

Regarding claim 10 KLENKLER et al. is silent as to:  an infrared cut filter coupled to the photosensitive element { [0006] & [0045] } and configured to reflect and/or absorb infrared light passing through the transparent substrate 320 between pixels of the array of pixels.  With respect to claim 10 DU discloses:  an infrared cut filter coupled to the photosensitive element and configured to reflect and/or absorb infrared light passing through the transparent substrate between pixels of the array of pixels { figure 10, [0059] Further, the optical path guiding structure may also include other optical film layer, a passivation layer such as 11 shown in FIG. 1102, the first transparent dielectric layer 1103 and the second transparent dielectric layer 1104, wherein, the first transparent dielectric layer 1103 can be formed in the micro-hole layer 1106 above, and at least partially filling the micro-hole, the passivation layer 1102 can be formed on the microlens layer 1101 and the first dielectric layer 1103 . . . [0061] As an alternative embodiment, the optical path guiding structure also can be a collimator, the collimator can be collimated with certain depth-to-width ratio of the through-hole array . . . }.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the optical sensing system of KLENKLER et al. an infrared cut filter coupled to the photosensitive element and configured to reflect and/or absorb infrared light passing through the transparent substrate between pixels of the array of pixels as taught by DU.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an optical sensing system with an infrared cut filter coupled to the photosensitive element and configured to reflect and/or absorb infrared light passing through the transparent substrate between pixels of the array of pixels “so it can achieve the same light wave filtering effect, and saves the thickness of filter material”.  See [0082] of Du.

Regarding claim 10 KLENKLER et al. is silent as to:  the microlens array 610 coupled to the lower surface of the first thin-film transistor layer 320 by an adhesive.  With respect to claim 10 GAO et al. discloses:  the microlens array 131 coupled to the lower surface of the first thin-film transistor layer 161 by an adhesive 164.  { figure 4A & [0071] }

Regarding claim 21 KLENKLER et al. is silent as to:  The electronic device 116 of claim 10, wherein: the microlens array 610 comprise a second material having a second refractive index; wherein: the first refractive index is different from the second refractive index. With respect to claim 21 GAO et al. discloses:  The electronic device of claim 10, wherein: the adhesive comprises a first material having a first refractive index; and the microlens array comprise a second material having a second refractive index; wherein: the first refractive index is different from the second refractive index. { figure 4A & [0071] }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to the electronic device of KLENKER et al. with the adhesive comprising a first material having a first refractive index; and the microlens array comprise a second material having a second refractive index; wherein: the first refractive index is different from the second refractive index as taught by GAO et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with the adhesive comprising a first material having a first refractive index; and the microlens array comprise a second material having a second refractive index; wherein: the first refractive index is different from the second refractive index to “fill in gap around each of the microlens” and be “an attaching method”.  See [0071] of GAO et al.

As per claim 11 KLENKLER et al. discloses: The electronic device 116 of claim 10, wherein the object 216 is a finger and the at least the portion of light emitted from the light-emitting layer 322 and absorbed by the photosensitive element { [0006] & [0045] } is used to construct a fingerprint image { figure 3B &  [0041] A sensing surface 218 (i.e., top surface) of the cover layer 210 provides a contact area for the input object 216 (e.g., fingerprint) }.

As per claim 12 KLENKLER et al. discloses: The electronic device 116 of claim 10, wherein the light-emitting layer 322 is a display. { [0055] The display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322, such as emitting diodes (LEDs), organic LEDs (OLEDs), cathode ray tube (CRT), liquid crystal display (LCD), plasma, electroluminescence (EL), or other display technology. }

As per claim 13 KLENKLER et al. discloses: The electronic device 116 of claim 12, wherein the display is one of an organic light-emitting diode display or a micro light-emitting diode display. { [0055] The display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322, such as emitting diodes (LEDs), organic LEDs (OLEDs), cathode ray tube (CRT), liquid crystal display (LCD), plasma, electroluminescence (EL), or other display technology. }

As per claim 14 KLENKLER et al. discloses: The electronic device 116 of claim 10, wherein the collimator array 204, 606 & 608 comprise: an opaque layer 608 disposed over the photosensitive element { [0074] FIG. 6C illustrates yet another collimator filter layer that uses light blocking material 608 and light collimating apertures 204 606. }; and an array of apertures 204 defined through the opaque layer 608 and each aligned along a common axis. { [0047] To condition the light in accordance with the disclosure, the collimator filter layer 204 is provided with an array of apertures, or collimator holes, 220 with each aperture being directly above one or more optical sensing elements on the image sensor array 202. }

As per claim 15 KLENKLER et al. discloses: The electronic device 116 of claim 14, wherein the opaque layer 608 comprises ink.   { [0052] By way of example, the collimator filter layer 204 may be made of a plastic material such as polycarbonate, PET, polyimide, carbon black, inorganic insulating or metallic materials, silicon, or SU-8. In certain embodiments, the collimator filter layer 204 is monolithic. }

As per claim 16 KLENKLER et al. discloses: The electronic device 116 of claim 14, wherein the common axis is parallel to normal to the photosensitive element { figure 3B & 6C }.

As per claim 17 KLENKLER et al. discloses: The electronic device 116 of claim 10, wherein the photosensitive element is a photodiode 202. { [0006] In one aspect, the optical fingerprint sensor includes a glass thin film transistor substrate, wherein the image sensor array comprises a plurality of photodiodes formed on the glass thin film transistor substrate, wherein the photosensitive area of one of the pixels corresponds to a single one of the photodiodes. In another aspect, the optical fingerprint sensor includes a glass thin film transistor substrate, wherein the image sensor array comprises a plurality of photodiodes formed on the glass thin film transistor substrate, wherein the photosensitive area of one of the pixels corresponds to a plurality of the photodiodes. & [0045] }

As per claim 18 KLENKLER et al. discloses: The electronic device 116 of claim 10, wherein the second thin-film transistor layer is optically transparent. { [0006] In another aspect, the optical fingerprint sensor includes a glass thin film transistor substrate, wherein the image sensor array comprises a plurality of photodiodes formed on the glass thin film transistor substrate, wherein the photosensitive area of one of the pixels corresponds to a plurality of the photodiodes. }

As per claim 19 KLENKLER et al. discloses: The electronic device 116 of claim 10, further comprising a transparent outer cover 210 and the light-emitting layer 322.

Regarding claims 19-20 KLENKLER et al. is silent as to: The electronic device 116 of claim 19, wherein the touch-sensitive layer comprises a capacitive touch sensor.  With respect to claims 19-20:  Official notice is taken of the fact that touch-sensitive layers including a capacitive touch sensor are notoriously old and well known in the art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of KLENKLER et al with touch-sensitive layers including a capacitive touch sensor as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with touch-sensitive layers including a capacitive touch sensor as to provide a natural and intuitive input interface for user(s) of an electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD